UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
THE OHIO WILLOW WOOD
COMPANY,
Case No. 2:04-cv-1223
CHIEF JUDGE EDMUND A. SARGUS, JR.
Plaintiff, Magistrate Judge Elizabeth P. Deavers
v.
ALPS SOUTH, LLC,
Defendant.

OPINION AND ORDER

This matter is before the Court for consideration of Defendant’s Objection (ECF No. 33 5)
to the Magistrate Judge’s Report and Recommendation (ECF No. 334). For the reasons that
follow, the Court ADOPTS the Report and Recommendation (ECF No. 334) and DISMISSES
Plaintiff's Objection (ECF No. 335).

1

The Ohio Willow Wood Company (“Plaintiff”), an Ohio corporation, initiated this case on
December 27, 2004. (ECF No. 1}. On November 18, 2011, Plaintiff filed an Amended Complaint.
(ECF No. 120). Plaintiff alleged that Defendant Alps South, LLC (“Defendant”), a Florida based
limited liability company, infringed on Plaintiffs patent, U.S. Patent No. 5,830,237 (the “*237
Patent”). (Compl. | 9, ECF No. 1). Defendant brought a counterclaim, contending that the ‘237
Patent is unenforceable because Plaintiff acquired it through inequitable conduct. (Answer J 92,
ECF No. 127). On August 10, 2012, the Court ruled on the parties’ cross motions for summary

judgment. (ECF No. 209), The Court granted summary judgment in favor of Plaintiff on the issue
of inequitable conduct. (Op. & Or. at 1, ECF No. 209). However, the Court denied Plaintiff's
Motion for Summary Judgment with respect to patent infringement, finding the ‘237 Patent claims
at issue to be invalid. (/d.).

Both parties appealed to the Federal Circuit. (See ECF Nos. 217 & 222). On November
15, 2013, the Federal Circuit reversed the Court’s grant of summary judgment on the issue of
inequitable conduct. (ECF No. 226). The case was remanded. (/d.). After holding a bench trial
on the issue of inequitable conduct, the Court ruled in Defendant’s favor. (ECF No. 278). The
Court also granted attorney fees to Defendant pursuant to 35 U.S.C. §285. (id.). Following an
appeal, the Federal Circuit affirmed the Court’s judgment that: (1) the ‘237 patent is unenforceable
for inequitable conduct, and (2) Defendant is entitled to attorney fees. (ECF No. 290). The case
was remanded again, this time for a determination of attorney fees owed to Defendant. (ECF No.
297). Before the Court issued a decision on regarding the amount of attorney fees, the parties
settled and Plaintiff filed a stipulated dismissal. (ECF No. 305).

On July 11, 2016, Defendant’s former counsel, Shumaker, Loop, & Kendrick, LLP
(“Shumaker”), moved for an attorney charging lien on Defendant. (ECF No. 299). Shumaker
represented Defendant from 2008 until December 16, 2015, when Defendant discharged the firm.
(id. at 1-2). Shumaker seeks an equitable charging lien of $639,946.19 against Defendant for
unpaid legal services and unreimbursed expenses. (Jd. at 1). Shumaker alleges that out of the
$1,236,803.58 Defendant owed in attorney fees, $614,893.08 remains unpaid. (Jd. at 2). In
addition, Shumaker asserts that out of its $64,744.42 in advanced expenses, $25,053.10 was never
reimbursed. (/d.). Defendant filed a Response in Opposition, asserting that it adequately
compensated Shumaker by paying $700,539.84 in fees and expenses. (ECF No. 300). On

September 19, 2017, the Court granted Shumaker’s Motion and ordered the imposition of a
$639,946.18 charging lien on any settlement funds paid to Defendant. (ECF No. 306). The
$639,946.18 charging lien covered Defendant’s unpaid legal fees ($614,893.08) and unreimbursed
expenses ($25,053.10). (/d.).

On October 19, 2017, Defendant moved for reconsideration of the Court’s Order. (ECF
No. 307). The Court granted Defendant’s motion in part, ordering that Shumaker disclose the
invoice and billing information supporting its $639,946.18 request within twenty days. (/d.). In
addition, the Court granted Defendant’s request for an evidentiary hearing. (/d.). On June 15,
2018, the Court referred the evidentiary hearing to a United States Magistrate Judge pursuant to
28 U.S.C. § 636(b). (ECF No. 320). The Magistrate Judge held an evidentiary hearing on October
30, 2019 and October 31, 2019. (ECF Nos. 328 329). Following the hearing, the Magistrate
Judge ordered briefing on the proper legal standard to apply to Shumaker’s request for attorney
fees. Defendant and Shumaker filed briefs on December 4, 2018. (ECF Nos. 332 & 333).

On May 28, 2019, the Magistrate Judge issued a Report and Recommendation
recommending that Shumaker’s request for attorney fees be granted. The Magistrate Judge further
recommended the imposition of a $639,946.18 attorney charging lien on any settlement funds paid
to Defendant in this matter. Defendant filed an Objection on June 11, 2019. (ECF No. 335). The
matter is now ripe for review.

IL.

Under Ohio common law, attorneys have a right to assert a lien against a judgment they
obtain on behalf of their client. Filius v. Outdoor Sports Headquarters, Inc., No. C-3-90-358,
1995 WL 1612532, at *2 (S.D. Ohio May 18, 1995). The Ohio Supreme Court outlined the concept

of an attorney charging lien in Cohen v. Goldberger, 141 N.E. 656 (1923). As the Cohen court

explained:
The right of an attomey to payment of fees earned in the prosecution of litigation

to judgment, though usually denominated a lien, rests on the equity of such attomey

to be paid out of the judgment by him obtained, and is upheld on the theory that his

services and skill created the fund.
id. at paragraph one of the syllabus.

Although Cohen describes a lien attached to a judgment, courts have not interpreted this
language as prohibiting the attachment of a lien to settlement proceeds. See, e.g., Filins, 1995 WL
1612532, at *2-3; Devis v. Pineview Ct. Condo. Ass'n, 8th Dist. Cuyahoga No. 102147, 2015-
Ohio-2704, ff] 5, 11. Nor have Ohio courts interpreted Cohen's language as prohibiting the
attachment of a lien when an attorney is discharged before the lawsuit is settled (or final judgment
is entered in the case). See, e.g., Filius, 1995 WL 1612532, at *2; Cuyahoga Cnty. Bd. of Comm'rs
v. Maloof Props., Ltd., 197 Ohio App. 3d 712 (Ohio Ct. App. 2012). Additional factors that Ohio
courts have considered when deciding whether to impose a charging lien include:

(1) the right of the client to be heard on the merits; (2) the right of an attorney to

invoke the equitable jurisdiction of the courts to protect his fee for services

rendered; (3) the elimination of unnecessary and duplicative litigation; (4) the

opportunity for the client to obtain counsel to litigate the claim for attorney fees;

(5) the propriety of an order as opposed to a judgment; (6) a forum for the

presentation of witnesses, if necessary; and (7) the equitable nature of the

proceeding.
Fire Prot. Res., Inc. v. Johnson Fire Prot. Co., 594 N.E, 2d 146, 149-50 (Ohio Ct. App. 1991).
Ultimately though, the decision to impose an attorney charging lien is based on the facts and
circumstances of the particular case and is left to the sound discretion of the court. Kerger &
Hartman, LLC vy, Ajami, 54 N.E.3d 682, 686 (Ohio Ct. App. 2015).

In her Report and Recommendation, the Magistrate Judge analyzed the Cohen factors and
concluded “the equities in this case still favor the imposition of a lien.” (R&R at 7, ECF No.
334), Additionally, the Magistrate Judge declined to recommend “that the Court use the lodestar

analysis here, finding the Cohen analysis sufficient.” (Jd. at 12). Nevertheless, the Magistrate
Judge recommended that, even applying the lodestar analysis, Shumaker’s requested fees be
found reasonable and awarded. (/d. at 12), Defendant contends that the fees sought by
Shumaker are inequitable under the Cohen framework. (Obj. at 3, ECF No. 335). Furthermore,
Defendant “also objects to the [Report and Recommendation] to the extent it based its conclusion
solely on Cohen.” (id.). According to Defendant, the lodestar method described in Hensley v.
Eckerhart, 461 U.S. 424 (1983) is the appropriate formula for determining the amount of the
attorney charging lien. (/d.). Applying the lodestar framework, Defendant argues that the Court
failed to give proper weight to the testimony of Thomas Shunk (“Mr. Shunk”), a witness who
testified on behalf of Defendant at the evidentiary hearing. (d.).

iil.

As noted in the Report and Recommendation, “(t]he Court has already undertaken an
analysis of whether Shumaker’s request that an attorney charging lien be placed on any
settlement funds obtained by [Defendant] satisfies the requirements outlined in Cohen and the
additional factors analyzed by Ohio courts.” (R&R at 5). This prior analysis notwithstanding,
the Court begins by conducting a de novo review under Cohen.

A. Cohen Analysis

Shumaker represented Defendant for approximately seven years. During the course of its
representation, Shumaker litigated this case to judgment. In addition to filing a Motion for
Summary Judgment, Shumaker: (1) appealed the Court’s order on summary judgment to the
Federal Circuit, (2) litigated the inequitable conduct issue in a three-day bench trial, (3) and later
defended the Court’s decision in a second appeal to the Federal Circuit. Moreover, the long,

complex, and high-stakes nature of the litigation is evident through witness testimony.
Ronald Christaldi (“Mr. Christaldi”), a partner at Shumaker who personally represented
Defendant, testified that “it was really ‘bet the company’ litigation for [Defendant].” (Tr. Day 1
at 30:13—-14, ECF No. 330). In other words, Mr. Christaldi testified that “[i]f Defendant fhad]
lost the litigation or was forced to stop selling those products, it would have went out of
business.” (7d. at 30:15—16). Mr. Christaldi further testified as follows:

Q. Did Dr. Laghi [CEO of Defendant] ever tell you that he believed his entire
business was at risk in this litigation?

A. Absolute—I mean, it was pervasive. We—[{Dr. Laghi] and his team and J met

weekly starting in the beginning of 2005 up until the end of the representation, so

for about ten years we met weekly for a few hours to dismiss the overall litigation

and other pending legal projects.
(id. at 31:16-22). Stephen Chappelear, another witness at the evidentiary hearing, confirmed the
importance of the litigation, testifying that: “[a]n adverse result could easily have led to
[Defendant] going out of business.” (/d. at 160:3—5).!

Considering the procedural history of the case, as well as the witness testimony, the Court
finds that Shumaker’s “services and skill created the [judgment] fund.” Cohen, 141 N.E. at 656.
Thus, Shumaker’s request is an equitable award under Cohen. Furthermore, the balancing
factors articulated in Fire Protection Resources also weigh in favor of imposing an attorney
charging lien. First, Defendant has been heard on the merits numerous times. Not only did

Defendant file an Objection to the Magistrate Judge’s Report and Recommendation (ECF No.

335), it also filed a Response in Opposition to Shumaker’s Motion for an Attorney Charging

 

' Defendant argues there is conflicting testimony regarding whether the case was truly a “bet the
company” case. (Obj. at 6). Specifically, Defendant cites Mr. Shunk’s testimony that “the so called ‘bet
the company’ case that may have been in existence prior to November of 2013 was no longer a ‘bet the
company case.” (Tr. Day 2 at 73:18-20, ECF No. 331). However, Mr. Shunk’s testimony actually
atfirms Shumaker’s position that the case was—at least at one point—high-stakes litigation for
Defendant.
Lien (ECF No. 300); submitted a Motion for Reconsideration (ECF No. 307); litigated a two-day
evidentiary hearing; and filed a post-hearing brief (ECF No. 333).

Second, although Defendant suggests that Shumaker engaged in unethical conduct by
unreasonably “ramping up” its legal fees, the record does not support this assertion. (Obj. at 6).
Defendant relies on Dr. Laghi’s testimony, which reads as follows:

Q. Why did you not object to the Shumaker billings?

A. Oh, well, at some point Shumaker’s billing went berserk, but Mr. Christaldi

several times over the phone and in person assured that the responsibility of those

legal fees was [Plaintiff's] and not [Defendant’s], and that’s the reason we didn’t

complain formally. Whenever we complained about the high billing, Mr.

Christaldi threatened that [his] finances—finance department would force him to

stop the work and withhold the files.

(Tr. Day 2 at 24:24-25:8). However, Dr. Laghi testified that he could not provide written
evidence of Mr. Christaldi’s alleged threats to discontinue the representation and withhold client
files. (id. at 26:15—25). In addition, Mr. Christaldi testified that he initially charged Defendant a
lower-than-market rate for his services. (/d. at 49:9-10), Mr. Christaldi further testified that
when he eventually increased the rates to better align with the market, they were still “discounted
from prevailing market rates.” (Jd. at 50:1—12).?

Perhaps most convincingly, Defendant’s own witness, Mr. Shunk, testified to the
following:

Q. And in terms of—if I understand your testimony, please correct me, you are
not opining that any of the rates at issue were unreasonable as compared to market

rates, are you?

A. I believe, if I understand what you are saying, the answer is yes. I’m not so
opining,

 

* David Wicklund (“Mr. Wicklund”), a Shumaker attorney, confirmed Mr. Christaldi’s testimony
regarding courtesy discounts. According to Mr. Wicklund’s testimony, Shumaker offered Defendant
$98,068.12 in courtesy discounts over the course of the second half of the litigation. Ud. at 128:20-

129:4).
(/d. at 89:5-10). Thus, Defendant does not raise sufficient evidence to suggest that Shumaker
engaged in inequitable conduct which could call into question the Court’s exercise of equitable
jurisdiction.

Third, imposing an attorney charging lien could eliminate the potential for duplicative
litigation, i.¢., a separate lawsuit between Defendant and Shumaker regarding attorney fees.
Fourth, Defendant is represented by new counsel. Fifth, neither party objects to the propriety of
an order as opposed to a judgment. (See also Op. & Or., ECF No. 306). Sixth, the evidentiary
hearing served as a forum for Defendant to call three witnesses. F inally, the equitable nature of
the proceeding weighs in favor of imposing an attorney charging lien. Although Defendant
asserts that a lien would be inequitable, it offers no evidence to support this assertion. Defendant
merely attacks Mr. Chappelear’s calculation of fees as incorrect, citing “the lack of discovery
into the propriety of Shumaker’s billing entries.” (Obj. at 3).

The Court finds Defendant’s argument unpersuasive for several reasons, As noted Supra,
the great weight of the evidence indicates that Shumaker’s rates were reasonable. Even when
Shumaker increased its rates, Dr. Laghi testified that, to his knowledge, no one questioned the
increases. (Tr. Day 2 at 29:21—23). Furthermore, Dr. Laghi testified as to the following:

Q. To you knowledge, Dr. Laghi, no one from [Defendant] ever complained
about the format of a bill or a single time entry, did they?

A. To my knowledge, nobody did.

(7d. at 29:17-20), Thus, Dr. Laghi’s own testimony undercuts Defendant's assertion that

Shumaker engaged in inequitable billing practices.

Accordingly, the Court finds that the factors articulated in Cohen and Fire Protection

Resources support the imposition of the attorney charging lien.
B. Lodestar Analysis

In her well-reasoned opinion, the Magistrate Judge notes that Ohio case law does not
support Defendant’s assertion that the lodestar method should be used to determine the amount
of an attorney charging lien. (R&R at 12). The Magistrate Judge cites Cuyahoga Cty. Bd. Of
Commrs. V. Maloof Properties, Ltd, in which an Ohio Court of Appeals stated: “Tcjourts have
strictly applied the requisites spelled out in the syllabus of Cohen” when permitting a charging
lien, 968 N.E. 2d 602, 715 (Ohio Ct. App. 2012). See also Reid, Johnson, Downes, Andrachik
& Webster v. Lansberry, 629 N.E. 2d 431, 436-437 (Ohio 1994) (“{a] trial court called upon to
determine the reasonable value of a discharged contingent-fee attorney's services in quantum
meruit should consider the totality of the circumstances involved in the situation.”).
Additionally, the Magistrate Judge points out that other states have declined to apply the lodestar
analysis when calculating attorney charging liens. (R&R at 11) (citing Searcy, Denney, Scarola,
Barnhart & Shipley, P.A. v. Poletz, 652 So. 2d 366, 368-369 (Sup. Ct. Fl. 1995)).

Defendant objects to this view, contending that “the lodestar method described in
Hensley is the appropriate analysis to undertake to determine the appropriate amount of an
attorney["]s lien.” (Obj. at 3). Defendant provides no case law to support his contention.
Rather, Defendant argues that Mr. Chappelear and Mr. Shunk, i.e., the expert witnesses,
premised their conclusions on the lodestar method. (id. at 3-4). Following the Magistrate
Judge’s example, the Court finds it unnecessary to determine whether the lodestar method should
be employed to calculate attorney charging liens. Even applying the lodestar analysis,
Shumaker’s $639,946.18 charging lien should be upheld as reasonable.

“The starting point for determining the amount of reasonable attorney fees is the ‘lodestar

amount’ which is calculated by multiplying the number of hours reasonably expended on the
litigation by a reasonable hourly rate.” Imwalle v. Reliance Med. Prods. Inc., 515 F.3d 53 1,
531-552 (6th Cir. 2008) (citing Hensley, 461 U.S. at 433)). Courts in this Circuit utilize the
“prevailing market rate in the relevant community” when determining the reasonable hourly rate.
Smith v. Serv. Master Corp., 592 F. App’x 353, 369 (6th Cir. 2014). The sum of the reasonable
attorney fees may be adjusted to reflect relevant factors, such as the “results obtained” in the
litigation. Hensley, 461 U.S. at 434 (quoting Johnson v. Georgia Highway Express, Inc., 488 F.
2d 714, 717-719 (Sth Cir. 1974)). Moreover, “[d]etermining a reasonable attorney’s fee is a
matter that is committed to the sound discretion of a trial judge.” Perdue v. Kenny A. ex rel.
Winn, 559 U.S. 542, 558 (2010) (internal citations omitted).

In its Response in Opposition to Shumaker’s original motion, Defendant initially
concluded that Shumaker is properly entitled to $375,840.55 in attorney fees under the lodestar
method. (Opp’n at 5, ECF No. 333). Defendant premised this figure on the opinion of Dr.
Shunk, who testified: “the revised amount I came up with for the charges in question from a
lodestar analysis perspective was $375,840.55.” (Tr. Day 2 at 71:16-18). Defendant went on to
reduce the amount to $300,000, relying on Mr. Shunk’s application of the Johnson factors.
(Opp’n at 5). The Magistrate Judge rejected this reduction, pointing out that: (1) Johnson is not
binding on the Court, and (2) Mr. Shunk’s opinion should be awarded little weight because he
has no experience as an expert and he “arbitrarily reduc[ed] certain hours worked by Mr.
Christaldi and Mr. Wicklund.” (R&R at 13). Instead, the Magistrate Judge relied on Mr.

Chappelear’s opinion, who testified that Shumaker’s requested fees were reasonable.3

 

3 Mr. Chappelear testified that “[m]y opinion is that the fees at issue in this case for approximately a two-
year period were reasonable and that the services that were rendered by the Shumaker Loop firm to
[Defendant], that resulted in those fees were also reasonable and necessary.” (Tr. Day 1 at 151).

10
This Court agrees with the Magistrate Judge. Although Defendant contends that “Mr.
Shunk’s report did not ‘arbitrarily reduce hours,’” Mr. Shunk testified that he “revised the hours
[worked] to a number of hours I though was more reasonable.” (Tr. Day 2 at 51 222-23). Mr.
Shunk justified these hour reductions by stating he “had an issue with charges that were in excess
of eight hours.” (Jd. at 69:1-3). The Court finds this approach arbitrary. As Defendant
accurately notes, a district court may exclude hours that were not “reasonably expended.”
Cleveland Area Bd. of Realtors v. City of Euclid, 965 F. Supp. 1017, 1020 (N.D. Ohio 1997).

Yet such an adjustment is left to the discretion of the district court. See Hensley, 461 U.S. at 433
(“[w]here the documentation of hours is inadequate, the district court may reduce the award
accordingly”) (emphasis added). Here, Defendant testified he had no authority to support the
proposition that working beyond eight hours a day is unreasonable. (Tr. Day 2 97:14~17).
Moreover, Mr. Shunk’s opinion that a work description of “attend trial” is too generic to explain
a nine-plus hour day is not well taken. It is not unreasonable for lawyers to work more than eight
hours per day—particularly in the midst of a complex trial.

Mr. Shunk also testified that he “made certain changes to the hourly rates.” (Jd. at 51:24—
25). Particularly, Mr. Shunk testified that he revised the rate increases in November 2013
because: (1) they were made in the middle of the year, i.e., not January 1", and (2) “they were
roughly $100-an-hour rate increases, which I think are strikingly unusual.” (Jd. at 59:10-17).
However, Mr. Shunk testified that he didn’t “necessarily disbelieve” Shumaker’s explanation
that the rate increases “had to do with bringing the fees more in line with standard [attorney] fees
at the time.” (/d. at 59:18-25), Furthermore, as the Magistrate Judge pointed out, Mr. Shunk
provided no explanation for why he found middle-of-the-year or $100-an-hour rate increases to

be unreasonable. Given the arbitrary nature of Mr, Shunk’s rate revisions, as well as his

11
inexperience at giving expert testimony, the Magistrate Judge properly afforded Mr. Shunk’s
testimony less weight than that of Mr. Chappelear.

Turning to Mr. Chappelear’s testimony, the Court finds Shumaker’s requested fees are
reasonable, Mr. Chappelear has offered expert testimony on attorney fees for more than twenty
years, lending significant credibility to his statement. (Tr. Day 1 at 150:8-13). Regarding
Shumaker’s time charges, Mr. Chappelear testified:

Q. In your experience, is it unusual for a lawyer in a complex case, particularly in

connection with preparing for or attending trial, to work and bill more than eight

hours in one day?

A. No. That’s not unusual at all. Here, one of the invoices reflected a time

charge of Mr, Wicklund for 14 hours. That was a day when he flew from Toledo,

Ohio, to Florida, had a meeting with other lawyers working on the case—this is in

the month proceeding trial—and returned to Toledo the same day. That was an
entire day spent devoted to the interests of [Defendant], and that was a 14-hour

charge.
(id. at 157:22—158:7).

In Mr. Chappelear’s words: “I would be shocked to see someone only charging eight
hours during a trial day.” (/d. at 158:11-13). Moreover, after reviewing “various cases and
surveys,” Mr. Chappelear testified “that the hourly rates that were charged by [Shumaker’s]
timekeepers [were] reasonable for this locale.” (/d. at 155:13-156:2). Mr. Chappelear also
testified that it is customary for law firms to adjust their rates over time. (/d. at 156:3-5).
Finally, to Mr. Chappelear’s knowledge, Defendant never issued a complaint as to “either the
hourly rate[s] themselves or to any increases in hourly rates.” (/d. at 157:2-8),

In sum, the Court concludes the weight of the evidence supports Shumaker’s position.
Given Mr. Chappelear’s testimony indicating the reasonableness of Shumaker’s requested fees;

Shumaker’s generous discounts to Defendant; Mr. Shunk’s arbitrary reductions; and the high-

12
stakes nature of Shumaker’s representation, the Court holds that Shumaker’s $639,946.18
charging lien is reasonable under lodestar.
C. Remaining Objections

Defendant asserts two additional arguments in his Objection. First, Defendant avers that
the amount of the attorney charging lien should be reduced from $639,946.18 to $632,135.13.
(See Obj. at 9). Defendant premises its argument on the calculations of Mr. Wicklund, who

testified:

Q. And do you understand that that [disputed] number is about $607,000, not
counting the expenses that we’re not disputing?

A. That’s my understanding.

(Id. at 179:20—22). Defendant also cites Mr. Varner, counsel for Shumaker, who stated on the
record: “the amount of the lien is actually $632,135.13, and includes $25,000 in costs also.” (id.
at 21:13-15). Defendant’s position is not well taken. While Mr. Wicklund may have calculated
a slightly reduced lien, “[t]he essential goal in shifting fees (to either party) is to do rough justice,
not to achieve auditing perfection.” Fox v. Vice, 563 U.S. 826, 838 (2011). Because Shumaker
originally moved for a lien of $639,946.18; the Court originally granted a lien of $639,946.18;
and Defendant provides no explanation or expert witness testimony to support a minor reduction:
the Court overrules Defendant’s objection.

Second, Defendant argues that any amount awarded via the attorney charging lien should
be retained in the Court’s registry pending the resolution of Defendant’s malpractice suit against
Shumaker. (Obj. at 10). Defendant cites Exact Software v. Infocon Systems, Inc., in which the
Northern District of Ohio held that lawyer misconduct “can reduce or eliminate the fee that the
lawyer may reasonably charge.” No. 3:03-CV-7183, 2011 WL 2490594, at *6 (N.D. Ohio June

22,2011). The Court overrules Defendant’s objection. Defendant has pending malpractice

13
claims in both Florida and Ohio. As represented by Defendant, the only trial scheduled in either
case is set for January 2020 in Florida. (Obj. at 10 n.5). The Court has now analyzed and
affirmed the reasonableness of Shumaker’s requested attorney charging lien several times.
Because Defendant has provided this Court with no indicia that Shumaker engaged in inequitable
conduct, the Court sees no reason to delay the imposition of Shumaker’s attorney charging lien
for an additional year and a half.
IV.

For the foregoing reasons, the Court ADOPTS the Report and Recommendation (ECF No.
334) and DISMISSES Plaintiff's Objection (ECF No. 335). Shumaker’s requested attorney
charging lien is reasonable. The Court DIRECTS the Clerk to impose a $639,946.18 attorney

charging lien on any settlement funds granted to Defendant in this action.

 

IT IS SO ORDERED.
& -40~ ADI LST
DATE EDMYND A. SARGUS, JR.

CHIEF UNITED STATES DISTRICT JUDGE

14
